Citation Nr: 1746814	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-40 150 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as due to exposure to ionizing radiation and/or Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2015.  

This appeal was last before the Board in August 2016 when it was remanded for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has asserted that his CLL is due to ionizing radiation.  Specifically, he has stated that in September 1971 he was deployed to the Aleutian Islands to provide coastal guard to prevent the disruption of the Cannikin Detonation at Amchitka Island, Alaska, and that on November 6th, 1971, he was 38 miles from the blast site.  In all claims where a "radiogenic disease" was manifested after service and not during any other presumptive period; VA will obtain a dose estimate.  38 C.F.R. § 3.311(a)(1) (2015).  The Board notes that CLL is "radiogenic disease" pursuant to 38 C.F.R. § 3.311(b)(2)(xxiv) (2015).
Moreover, the Board notes that the December 2016 letter from the Department of the Navy, which stated that their records reflect no reports of occupational exposure to ionizing radiation, indicated that the Veteran's official exposure records (DD-1141, NAVMED 6470/10 or equivalent document) are maintained with the Veteran's individual medical record.  Although service treatment records and personnel records have been obtained, a specific request for ionizing exposure records should be made.  Any negative search results should be documented in the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's DD-1141, NAVMED 6470/10 or equivalent document concerning his in-service exposure to ionizing radiation.  Efforts to obtain the evidence should be fully documented.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his exposure to ionizing radiation.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. Then obtain a dose estimate related to the Veteran's claimed exposure to ionizing radiation on the USS Cochrane during the Cannikin Detonation, and refer the case to the VA Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's radiogenic disease resulted from such in-service exposure.
4. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

